DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 03/03/22 have been fully considered but they are not persuasive. 

Regarding Claim 1,
Applicant argues Nadeau fails to teach or suggest that the packet is analyzed, by the ASBR 2 (presumably equated to “first autonomous system” of Claim 1), in order to determine whether the packet is associated with a data group, where the packet comprises a source Internet Protocol (IP) address assigned by the ASBR 1 (presumably equated to “second autonomous system’ of Claim 1). Further, Nadeau fails to teach or suggest that a data group is pre-assigned to the LSP configured on an overlay network within the ASBR 2. On the contrary, Nadeau discusses that the ASBR nodes are the LSP routers, and the ASBR nodes employ the label to the packet to identify the path to the next ASBR. Accordingly, the path is defined through each of the AS, via the predetermined label, or the LSP.
Applicant respectfully submits that Nadeau nowhere teaches or suggests determining whether the packet is associated with a data group pre-assiqned to said LSP, and further nowhere teaches or suggests performing Layer 2 port forwarding, by the ASBR 2, to forward the packet from a Layer 2 network port to an LSP endpoint port of said LSP when the packet is determined to be associated with a data qroup pre-assiqned to said LSP.
However the examiner disagrees since Nadeau states: 

(20) The response request message (i.e. ping) is operable to traverse a plurality of subnetworks defined by border routers indicative of ingress points to the respective subnetwork, each of the subnetworks being an autonomous system having an independent routing policy. At each respective AS subnetwork, a path is defined through each of the subnetworks via a predetermined label, in which the predetermined label is operable to be recognized by the border routers within the respective subnetwork. The accumulated entries are written to a stack and the non-destructive manner avoids overwriting successive accumulated entries such that retrieval of the entries is performable in a reverse order from which they were written. In the stack of return path routing information, the stack has a first address and successive addresses indicative of an ordered set of border nodes traversed by the acknowledgment request. Therefore, the accumulated entries are written to the stack of return path routing information in an ordered manner indicative of the path.

 	At least in the above cited portion, Nadeau states receiving packets and recognizing that the packets have a predetermined label. One of ordinary skill would interpret the recognizing of the predetermined label as the limitation “determining whether said packet is associated with a data group”.

(19) The originating node 140 stores an entry PE1 as entry 162-1 in the stack 160-1 indicative of the originator (itself) 140 of the acknowledgment response request message 132, as disclosed at step 201. In the exemplary configuration disclosed, the entry is a return address stack 160 stored in the message 132, and the stored entry 162-1 yields the return address PE1. The originating node 140 then transmits, from the originator node 140, the response request message 132 to a border router 150-1 included in the path 170 to the remote node 142, as shown at step 302. As indicated above, the ASBR 150 nodes are LSP routers and employ a label to identify a specific path to the next ASBR 150. Accordingly, the path 170 is defined through each of the subnetworks, or autonomous systems 110, via a predetermined label, or labeled switch path, in which the predetermined label is operable to be recognized by the border routers 150 within the respective subnetwork 110, as depicted at step 303. The border router ASBR1 150-1 therefore receives the response request message 132 including the return address stack 160-1.

 	At least in the above portion, Nadeau teaches finding the corresponding LSP (e.g. tunnel) in response to recognizing the assigned label. One of ordinary skill in the art would interpret the above as “data group pre-assigned to said tunnel”

    PNG
    media_image1.png
    546
    762
    media_image1.png
    Greyscale


A person of ordinary skill in the art would reasonably interpret the above teachings as the argued limitations of claim 1. 
All remaining arguments are based on the arguments above, and are fully responded to as above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (Pat No 7990888) further in view of Stacey (Pat No 6765921) and Ansari (Pub No 20070140247).

Regarding claim 1 and 11, 
 Nadeau teaches a computer implemented method of data routing across different autonomous systems, said computer implemented method comprising:
in a first autonomous system, (interpreted as ASBR2 fig. 3) receiving a data packet from a customer entity of a second autonomous system; (interpreted as ASBR1 fig. 3)

analyzing said data packet, by said first autonomous system, to determine whether said data packet is associated with a data group, wherein said data packet comprises a source Internet Protocol (IP) address assigned by said second autonomous system, wherein said data group is pre-assigned with a tunnel configured on an overlay network within said first autonomous system; (interpreted as Labels are attached to packets, which assist MPLS nodes in forwarding packets along an LSP. The labels are like tracking slips on express delivery packages. They contain an index into a forwarding table, which specifies the next hop for the packet. As indicated above, nodes in the core MPLS network need not examine packets and perform next-hop routing tasks. The label carries the information that determines which path a packet should take, see Nadeau col 3 line 60-68).

performing Layer 2 port forwarding, by said first autonomous system, to forward said data packet from a layer 2 network port to a tunnel endpoint port of said tunnel when said data packet is determined to be associated with said data group pre-assigned to said tunnel; (interpreted as indicated above, the ASBR 150 nodes are LSP routers and employ a label to identify a specific path to the next ASBR 150, see Nadeau col 10 line 58-65).
and
sending said date packet including said source Internet Protocol (P) address assigned by said second autonomous system, by said first autonomous system, from said tunnel endpoint port to traverse said tunnel when said data packet is determined to be associated with said data group pre-assigned to said tunnel, wherein said tunnel comprises a predefined route associated with said first autonomous system pre-selected by the customer entity of the second autonomous system. (interpreted as indicated above, the ASBR 150 nodes are LSP routers and employ a label to identify a specific path to the next ASBR 150. Accordingly, the path 170 is defined through each of the subnetworks, or autonomous systems 110, via a predetermined label, or labeled switch path, in which the predetermined label is operable to be recognized by the border routers 150 within the respective subnetwork 110, as depicted at step 303. The border router ASBR1 150-1 therefore receives the response request message 132 including the return address stack 160-1, see Nadeau col 10 line 58-65).

Nadeau teaches label switch path however does not teach it being layer 2; performing laver 3 table routing, by said first autonomous system, of said data packet when said data packet is determined not to be associated with said data group pre-assigned to said tunnel.
Stacey teaches label switch path being layer 2 (interpreted as described above it is possible to define the constraints for a new LSP in terms of existing LSPs in which case a Layer 2 label switched path (LSP) 55 is established and a second level label defines the embedded CR-LSP, see col 5 line 15-20).


However they do not teach performing laver 3 table routing, by said first autonomous system, of said data packet when said data packet is determined not to be associated with said data group pre-assigned to said tunnel.
 Ansari teaches performing laver 3 table routing, by said first autonomous system, of said data packet when said data packet is determined not to be associated with said data group pre-assigned to said tunnel (interpreted as In the very rare event of both the primary and the secondary LSP paths failing, the elements can resort to the default layer 3 routing, see para [0026]).
 It would have been obvious to one of ordinary skill in the art to combine the system taught by Nadeau in view of Stacey with an alternate routing as taught by Ansari since it is known in the art to have backup/alternative routing methods.

Regarding claim 2 and 12,
 	Nadeau in view of Stacey and Ansari teaches the computer implemented method of Claim 1, wherein said data packet traverses through said tunnel in said first autonomous system without subject to IP address change by any router in said first autonomous system. (interpreted as At the ingress of an MPLS network, incoming IP packets are examined and assigned a "label" by a label edge router (LER). The labeled packets are then forwarded along an LSP, where each label-switched router (LSR) makes a switching decision based on the packet's label field. Such LSRs avoid examining the IP headers of the packets to find an output port (next hop). An LSR simply strips off the existing label and applies a new label for the next hop, see Nadeau col 2 line 3-10)

Regarding claim 3 and 13,
 	Nadeau in view of Stacey and Ansari teaches the computer implemented method of Claim 1, wherein said tunnel endpoint port is a layer 2 endpoint port (interpreted as packet is then forwarded into the LSP, where it is switched across a series of LSRs until it reaches the egress LER, see Nadeau col 3 lines 49-55)

Regarding claim 4 and 14,
 	Nadeau in view of Stacey and Ansari teaches the computer implemented method of Claim 1, further comprising: prior to said Layer 2 port forwarding, adding a tag to said data packet to indicate association of data packet with said second autonomous system (interpreted as indicated above, the ASBR 150 nodes are LSP routers and employ a label to identify a specific path to the next ASBR 150, see Nadeau col 10 line 58-65).

Regarding claim 5 and 15,
 	Nadeau in view of Stacey and Ansari teaches the computer implemented method of Claim 4, wherein said performing Layer 2 port forwarding is based on detecting said tag in said data packet (interpreted as Accordingly, the path 170 is defined through each of the subnetworks, or autonomous systems 110, via a predetermined label, or labeled switch path, in which the predetermined label is operable to be recognized by the border routers 150 within the respective subnetwork 110, as depicted at step 303. The border router ASBR1 150-1 therefore receives the response request message 132 including the return address stack 160-1, see Nadeau col 10 line 58-65).

Regarding claim 6 and 16,
(interpreted as packet is then forwarded into the LSP, where it is switched across a series of LSRs until it reaches the egress LER. The label is removed and the packet is forwarded on its way via standard IP routing see col 3 lines 49-55)

Regarding claim 8 and 18,
 	Nadeau in view of Stacey and Ansari teaches the computer implemented method of Claim 1, wherein analyzing said data packet comprises analyzing one or more of: said source IP address; a Media Access Control (MAC) address; a protocol in use; and a tag in said data packet, and wherein said data group comprise data routed from said second autonomous system. interpreted as Accordingly, the path 170 is defined through each of the subnetworks, or autonomous systems 110, via a predetermined label, or labeled switch path, in which the predetermined label is operable to be recognized by the border routers 150 within the respective subnetwork 110, as depicted at step 303. The border router ASBR1 150-1 therefore receives the response request message 132 including the return address stack 160-1, see Nadeau col 10 line 58-65).

Regarding claim 9 and 19,
 	Nadeau in view of Stacey and Ansari teaches the computer implemented method of Claim 1, wherein said data packet is communicated to said first autonomous system by using Border Gateway Protocol (BGP) (interpretd as The edge routers often employ a specialized protocol particularly operable for serving network to network interconnections--i.e. edge router connections. One such protocol is the Border Gateway Protocol (BGP), col 3 lines 22-26)


 	Nadeau in view of Stacey and Ansari teaches the computer implemented method of Claim 1, wherein said data packet is routed from said second autonomous system through a third autonomous system prior to being received at said Layer 2 network port associated with said first autonomous system (interpreted as ASBR1, ASBR2, ASBR3, see Nadeau fig. 3)

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadeau (Pat No 7990888), further in view of Stacey (Pat No 6765921), Ansari (Pub No 20070140247), and Li (Pub No 20160261493).

Regarding claim 7 and 17,
 	Nadeau in view of Stacey and Ansari teaches the computer implemented method of Claim 1, however does not teach wherein said first autonomous system comprises a software defined network (SDN) that comprises said overlay network.
 	Li teaches wherein said first autonomous system comprises a software defined network (SDN) that comprises said overlay network (interpreted as The SDN POP 320 is configured to generate test packets (e.g., in compliance with the BGP) and send them to the candidate routes directing to the destination node located in another autonomous system, see para [0032]).
 	It would have been obvious to one of ordinary skill in the art to combine the multi autonomous system routing taught by Nadeau with the SDN for routing as taught by Li since it is known in the art of communications to use one network management system over another for routing data packets.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461